Citation Nr: 0210990	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  95-37 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for service-connected 
rhinitis with history of frontal sinusitis, currently 
evaluated as 10 percent disabling.

(The issue of entitlement to service connection for a lumbar 
spine disability, including residual leg numbness, will be 
the subject of a later decision by the Board of Veterans' 
Appeals (Board)).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
April 1978.

This appeal arises from a January 1995 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA), 
Regional Office (RO), which reduced the evaluation assigned 
to the service-connected rhinitis with history of frontal 
sinusitis from 10 to 0 percent.  The case was subsequently 
transferred to the jurisdiction of the Phoenix, Arizona, RO.

In May 2000, the Board issued a decision which found that the 
reduction in the evaluation assigned to the service-connected 
rhinitis was not proper and the 10 percent evaluation was 
restored.  The issues of entitlement to an increased rating 
for the rhinitis with history of sinusitis and of entitlement 
service connection for a low back disorder were remanded to 
the RO for further evidentiary development.  The case is 
again before the Board for appellate review.

The veteran, through his representative, submitted additional 
medical evidence directly to the Board after his case was 
transferred to the Board by the RO.  The transfer of the case 
was accomplished in June 2002 and the new evidence was 
received at the Board in July 2002.  The veteran did not 
waive consideration of the evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304(c) (2001).  
Nevertheless, the Board notes that the regulation found at 
38 C.F.R. § 20.1304(c) (2001) was amended in January 2002. 67 
Fed. Reg. 3099-3106 (Jan. 23, 2002).  Specifically, the 
provision at 38 C.F.R. § 20.1304(c) (2001) was eliminated by 
the regulatory change.  This provision previously allowed for 
the submission of additional evidence to the Board for 
consideration after a case was certified on appeal if the 
submission was made within a specified time period and with a 
waiver of consideration by the agency of original 
jurisdiction.  The regulatory change was effective as of 
February 22, 2002, and applicable to all claims pending on 
appeal.  67 Fed. Reg. 3099-3100.  Accordingly, while the 
veteran has not waived RO consideration of the evidence 
submitted, the change in the regulation allows the Board to 
adjudicate this claim based on the evidence of record, 
including the recently received evidence, without referral of 
the additional evidence to the agency of original 
jurisdiction.  This is so because the evidence was received 
within 90 days of the notice of transfer of the case by the 
RO.  67 Fed. Reg. 3099-3106 (Jan. 23, 2002).

The Board is undertaking additional development on the claim 
of service connection for lumbar spine disability including 
residual leg numbness pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When the requested development is 
completed, the Board will provide notice of the evidentiary 
development to the claimant as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002 (to be 
codified at 38 C.F.R. § 20.903).  After giving the required 
notice and reviewing any responses by the claimant, the Board 
will prepare a separate decision addressing the service 
connection claim.  


FINDINGS OF FACT

1.  The veteran's allergic rhinitis with history of sinusitis 
has been manifested by subjective complaints of postnasal 
drip, rhinorrhea, puffy eyes, and headaches with objective 
findings of normal sinuses by x-ray evidence, and duplication 
of the middle turbinate with thick osteomeatal mucosa 
predisposing the veteran to sinus obstructions.  He has had 
acute inflammations of the nasal turbinates, some deviation 
of the nasal septum with no significant obstruction and 
excessive dry mucosa with no evidence of clinically 
significant sinusitis.

2.  The veteran has not had rhinitis manifested by any 
atrophy and moderate secretion; he has not had crusting or 
ozena and atrophic changes; he has not had polyps or 
clinically significant obstruction or permanent hypertrophy 
of turbinates or any granulomatous infection.  

3.  The veteran has not had sinusitis manifested by 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence; he has not had incapacitating episodes of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.


CONCLUSION OF LAW

The criteria for an increased rating for rhinitis, with 
history of frontal sinusitis, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic Code 6501, 
6512 (1996); 38 C.F.R. § 4.97, Diagnostic Codes 6512, 6522, 
6523, 6524 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran was originally granted service connection for 
rhinitis with a history of sinusitis by a rating action 
issued in September 1978.  He was assigned a 10 percent 
disability evaluation based on evidence in his service 
medical records and the results of a June 1978 VA 
examination.  The examiner noted a history of sinusitis in 
1962.  He found no evidence of postnasal discharge but there 
were clinical findings of an enlarged, boggy turbinate with 
infected mucosa, but no puss.  X-rays of the sinuses were 
interpreted to show the regional bone structure to be within 
normal variation.

A VA otolaryngology examination in May 1980 reported red 
mucosa in the left nasal airway as well as tight, swollen 
mucosa.  Sinus x-rays were within normal limits.  The 
impression was rhinitis, etiology unknown.

The veteran submitted a claim for an increased rating in 
February 1994.  He reported that his rhinitis continued to be 
a problem and that he required medication for treatment.

The veteran's evaluation was reduced to a noncompensable 
level by a rating action issued in January 1995; however, the 
10 percent evaluation was restored by the Board in its 
decision of May 2000.  The veteran has continued to pursue 
his appeal for a rating in excess of 10 percent.

The veteran was afforded several VA examinations in June 
1994.  However, the clinical findings from those examinations 
were not pertinent to the issue on appeal.

The veteran was afforded a VA otolaryngology examination in 
September 1994.  He complained of postnasal drip, rhinorrhea 
and bilateral frontal headaches.  The examination found that 
the nasal airways were good and that no rhinorrhea or post 
nasal drip was present.  An x-ray of the sinuses was within 
normal limits.  The diagnosis was history of chronic 
rhinitis, not seen today; frontal sinusitis not confirmed.

The veteran submitted private treatment records from his two 
primary care physicians, A. L. Katzowitz, D.O., and J. 
Kazmierski, D.O., in March 1995.  The records pertained to 
treatment provided from 1993 to 1996 and essentially related 
to other medical conditions.  A 1994 evaluation of an acute 
episode of vertigo reported the nares as clear with no masses 
seen.  He was diagnosed with acute benign positional vertigo.  
His rhinitis condition was not mentioned.  The veteran was 
evaluated by a M. G. Stampar, D.O., an ear, nose, and throat 
(ENT) specialist in December 1994, with the report dated in 
January 1995.  Dr. Stampar said that the examination and 
history was consistent with a chronic rhinosinusitis and 
recurrent sinusitis.  He noted that the veteran demonstrated 
duplication of the middle turbinate with thick osteomeatal 
mucosa predisposing him to sinus obstructions.  The veteran 
was recommended to continue use of his Vancenase spray.

The veteran testified at a personal hearing at the RO in 
March 1995.  He stated the he suffered from headaches, 
puffiness and tearing of the eyes and nasal drainage two to 
three times per week.  He said that he had been referred to 
Dr. Stampar because his rhinitis was not responding to 
treatment from his regular physician.  The veteran said that 
his main complaint was his headaches.  He testified that he 
did not let his rhinitis disability keep him home from work.  
He would experience problems at work that he would take time 
to treat with hot compresses and aspirin.  He felt that his 
symptoms had been fairly constant since 1963.

The veteran submitted additional treatment records reflecting 
treatment as a military retiree at Patterson Army Hospital 
from July 1982 to March 1984 and at another facility from 
December 1985 to January 1987.  The records are of little 
probative value because they predate the veteran's current 
claim by approximately seven years and primarily relate to 
establishing his claims for other issues.

The veteran was issued a statement of the case in October 
1995 that, inter alia, set forth the applicable regulations 
used to evaluate his claim for an increased rating for his 
service-connected rhinitis.

The veteran testified at a Board hearing in February 2000.  
He said that he was last treated for his rhinitis in 1995 and 
that the change in climate had helped his condition.  He took 
over-the-counter medications to treat any symptoms.

The veteran submitted additional private treatment records in 
July 2000.  Of note was an examination report from C. C. 
Patel, dated in November 1997.  Dr. Patel provided the 
results of a nasal pharyngolaryngoscopy.  The results of the 
study were listed as acute inflammation of the nasal 
turbinates and chronic allergic rhinitis.

The veteran was afforded a VA otolaryngology examination in 
August 2000.  There was some deviation of the nasal septum 
into the airway bilaterally, but there was no significant 
obstruction.  The mucosa was excessively dry.  The diagnoses 
were chronic rhinitis, possibly allergic, in partial degree 
rhinitis sicca, bilateral high frequency hearing loss, and 
periorbital headaches, cause not determined.  The examiner 
added that the presence of rhinitis was inferred by a rather 
extensive history, by the opinion of the veteran's current 
private physician, and by the presence at examination of 
excessively dry mucosa.  The examiner further stated that 
clinically significant sinusitis was ruled out by the 
negative coronal CT study.  The examiner said that another 
cause must be found for the periorbital headaches.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2001).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).

The Board notes that, during the pendency of the veteran's 
appeal, the regulations used to evaluate diseases of the nose 
and throat were amended.  See 61 Fed. Reg. 46,720-46,731 
(Sept. 5, 1996).  The effective date of the change in 
regulations was October 7, 1996.  Id.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.  

In this case, the Board remanded the issue of an increased 
rating for rhinitis with history of sinusitis in May 2000 for 
consideration of the claim under both the old and new 
criteria.  The RO complied with the directions of the remand 
and issued a supplemental statement of the case that reviewed 
the claim under the old and new criteria.  Accordingly, there 
is no prejudice to the Board's evaluation of the claim under 
both sets of criteria.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993). 

The veteran's chronic rhinitis and frontal sinusitis has been 
rated as 10 percent disabling.  Under the rating criteria 
used to evaluate such disorders in effect prior to October 7, 
1996, a 10 percent disability rating was warranted for 
chronic atrophic rhinitis with definite atrophy of the 
intranasal structure and moderate secretion under Diagnostic 
Code 6501.  38 C.F.R. § 4.97 (1996).  A 30 percent disability 
rating was warranted for chronic atrophic rhinitis with 
moderate crusting and ozena and atrophic changes.  Ozena is 
defined as a disease characterized by intranasal crusting, 
atrophy and fetid odor.  STEDMAN'S MEDICAL DICTIONARY 1278-79 
(26th Ed., 1995).

The Board also notes that, under the regulations in effect 
prior to October 7, 1996, Diagnostic Code 6512 provided for a 
10 percent rating where there was evidence of discharge or 
crusting or scabbing, and infrequent headaches in regard to 
chronic frontal sinusitis disabilities.  A 30 percent rating 
was warranted for frequently incapacitating recurrences, 
severe and frequent headaches, purulent discharge or crusting 
reflecting purulence.  38 C.F.R. § 4.97 (1996).  

The modified rating schedule eliminated Diagnostic Code 6501.  
A new Diagnostic Code 6512 was added for chronic frontal 
sinusitis.  38 C.F.R. § 4.97 (2001).  Under Diagnostic Code 
6512 a 10 percent rating is assigned where there are one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is applicable 
when there are three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A note following 
this code explains that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97.

The Board notes that a new Diagnostic Code 6522 was also 
added for allergic or vasomotor rhinitis under the amended 
regulations.  A 10 percent disability rating is warranted for 
allergic or vasomotor rhinitis without polyps, but with 
greater than 50-percent obstruction of the nasal passages on 
both sides or complete obstruction on one side.  A 30 percent 
disability rating is warranted for allergic or vasomotor 
rhinitis with polyps.  38 C.F.R. § 4.97 (2001).

In addition, Diagnostic Code 6523 relating to bacterial 
rhinitis, provides for a 10 percent rating where this is 
permanent hypertrophy of turbinates and with greater than 50-
percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  A 50 percent rating under 
this diagnostic code is warranted where there is 
rhinoscleroma.  38 C.F.R. § 4.97 (2001).  Further, Diagnostic 
Code 6524 relates to disabilities involving granulomatous 
rhinitis  A 100 percent rating is provided where there is 
Wegener's granulomatosis, lethal midline granuloma.  A 20 
percent rating is for consideration where there are other 
types of granulomatous infection.  Id.

In this case, the RO rated the veteran's disability under 
Diagnostic Code 6501 prior to October 7, 1996, and has 
considered the veteran's disability under both Diagnostic 
Code 6512 and Diagnostic Code 6522 under the amended 
regulations.  

The September 1994 VA examination report and the December 
1994 private ENT evaluation, did not show the presence of 
moderate or massive crusting, any ozena, or atrophic changes.  
Further, there was no evidence of frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  Rather, the 
September 1994 examination reported the nasal airways as good 
with no rhinorrhea or postnasal drip.  X-rays of the sinuses 
were normal.  The private reports from the vertigo episode in 
1994 and the December 1994 ENT evaluation from Dr. Stampar 
also do not show any evidence of crusting, ozena or atrophic 
changes.  In short, the veteran did not meet the criteria for 
a compensable rating under Diagnostic Code 6501 (1996) or the 
criteria for a rating greater than 10 percent under 
Diagnostic Code 6512 (1996).  He had headaches, but no severe 
and frequent problem with headaches.  

Likewise, the evidence does not support an increased rating 
under either the old or amended regulations.  The veteran was 
found to have acute inflammation of the nasal turbinates and 
chronic allergic rhinitis by Dr. Patel in November 1997.  He 
testified in February 2000 that he had not been treated for 
rhinitis by a private physician since 1995 and that his 
relocation to Arizona seemed to have helped his rhinitis.  
The August 2000 VA examination found some deviation of the 
nasal septum, but found no significant obstruction.  Further 
the VA examiner found no evidence of sinusitis, based on CT 
study and said that the veteran's periorbital headaches, 
which he described as his main symptom at his March 1995 
hearing, were not related to rhinitis or sinusitis.  

The evidence does not demonstrate any atrophy of nasal 
structures, moderate secretion, or crusting and ozena.  
Additionally, with respect to sinusitis, there has been no 
indication that he has had the frequently incapacitating 
recurrences or severe headaches as contemplated under the old 
criteria.  Nor does the evidence demonstrate that the veteran 
has any polyps due to rhinitis, or incapacitating or non-
incapacitating episodes as required under the amended 
regulations for sinusitis.  Additionally, he has not had 
clinically significant obstruction of the nasal passages.  As 
such there is no basis to grant an increased rating for 
rhinitis under either the old Diagnostic Codes of 6501 and 
6512, respectively, or the new Diagnostic Codes of 6512, and 
6522, respectively.  Moreover, there is no evidence of 
bacterial rhinitis to warrant the assignment of a rating 
under Diagnostic Code 6523 or of granulomatous rhinitis for 
an assignment of a rating under Diagnostic Code 6524.

In summary, neither the old nor amended regulations are more 
favorable to the evaluation of the veteran's claim.  The 
Board has considered both in its adjudication.  The Board has 
also considered the doctrine of reasonable doubt, but finds 
that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  Therefore, the 
Board is unable to identify a reasonable basis for granting 
an increased rating for the veteran's chronic rhinitis with a 
history of sinusitis.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990).

In denying the veteran's claim, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), which became effective during 
the pendency of this appeal.  VA has also issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), which are not applicable in 
this case, the changes "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.  A discussion of the pertinent 
VCAA and regulatory provisions follows.

Under newly codified 38 U.S.C.A. § 5102 (West Supp. 2002) and 
newly published 38 C.F.R. § 3.159(b)(2), the Secretary has a 
duty to notify a claimant if an application for benefits is 
incomplete.  The notice must inform the applicant of any 
information necessary to complete the application.  In this 
case, the application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  The veteran was originally granted service 
connection for his chronic rhinitis in 1978 and requested an 
increase in his disability rating in 1994.

Newly codified 38 U.S.C.A. § 5103 (West Supp. 2002) requires 
certain notices be provided by the Secretary when in receipt 
of a complete or substantially complete application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  The Secretary is to advise the claimant of that 
information and evidence that is to be provided by the 
claimant and what is to be provided by the Secretary.  38 
U.S.C.A. § 5103(a) (West Supp. 2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
Supp. 2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty.

In this case, the veteran was contacted in March 1994 and 
notified that records were requested from his private 
physicians and that he would be responsible for obtaining 
those records if the RO was unsuccessful.  He was informed 
that the evidence should be submitted within 60 days if 
possible but within one year to allow for payment of benefits 
in association with the claim.  The veteran was notified in 
October 1994 of the proposed reduction of his disability 
rating for rhinitis.  He responded to that notification with 
the submission of evidence and presentation of testimony to 
substantiate his assertion that his rating should not be 
reduced, but that he was entitled to an increased rating.

The veteran was provided a statement of the case (SOC) which 
addressed the entire development of his claim up to that 
point.  The SOC addressed the procedural aspects of the case, 
provided a recitation of the pertinent statutes and 
regulations, and discussed the application of the evidence to 
the veteran's claim.  

The veteran, through his representative and on his own, made 
a number of submissions to the RO, which included copies of 
private treatment records.  The submissions reflect that the 
veteran was aware of the need to submit evidence in support 
of his claim.  Moreover, the veteran's claim was remanded by 
the Board in May 2000 to ensure full development and to 
provide notice to the veteran of the change in regulations 
used to evaluate his claim.

The veteran was issued multiple supplemental statements of 
the case that reviewed the accumulated evidence and restated 
the basis for denial of his claim.  The April 2002 
supplemental statement of the case provided an analysis of 
the veteran's claim using both the old and amended criteria.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to prove his claim.  He has been provided 
assistance in obtaining the evidence.  He has been provided 
notice of the pertinent regulations.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
newly promulgated 38 C.F.R. § 3.159(b).

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West Supp. 2002) and established by 
regulation at the new 38 C.F.R. § 3.159(c)-(e).  66 Fed. Reg. 
45,630-32.  This section of the VCAA and new regulation sets 
forth several duties for the Secretary in those cases where 
there is outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  However, in this case 
there is no outstanding evidence to be obtained, either by 
the VA or the veteran.  The record contains a number of 
private records submitted by the veteran in response to 
solicitations from the RO.  The veteran has been afforded 
multiple VA examinations.  In addition, the veteran has 
testified at both a local hearing and Board hearing in 
support of his claim.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions, other than that already requested of 
him.  The Board is not aware of any such evidence.  
Therefore, the Board finds that the VA has complied with the 
duty to assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claims and further expending of VA's 
resources are not warranted.  Cf. Wensch v. Principi, 15 Vet. 
App. 362, 367-68 (2001); Dela Cruz v. Principi, 15 Vet. App. 
145, 149 (2001).


ORDER

Entitlement to an increased rating for chronic rhinitis with 
history of frontal sinusitis is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

